DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	No claims have been amended, cancelled, or newly added.  Accordingly, claims 1-20 remain pending in the application.  

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-8) drawn to a system for disrupting a biofilm in the reply filed on 1/5/2021 is acknowledged.  The traversal is on the ground(s) that “no search and/or examination burden exists” (Remarks, page 5).  This is not found persuasive because the restriction requirement was based on lack of unity reasoning which, unlike U.S. restriction practice, does not require a search and/or examination burden (See 37 CFR 1.475).  Accordingly, applicant’s argument is immaterial to the instant restriction requirement.  Thus, the requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-8 are currently under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially perpendicular” in lines 4-5 of said claim is a relative term which renders the claim indefinite.  The term “substantially perpendicular” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim in indefinite because the metes and bounds of what amounts constitute “substantially perpendicular” are not readily ascertained.  For example, the term “perpendicular” means two lines intersecting to make a right angle, i.e., a 90 degree angle. Thus, the inclusion of “substantially” renders the claim indefinite because it is unclear whether the term “substantially perpendicular” includes 75 degree angles, 110 degree angles, etc.
The term “substantially parallel” in line 5 of said claim is a relative term which renders the claim indefinite.  The term “substantially parallel” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim in indefinite because the metes and bounds of what amounts constitute “substantially 
The term “substantially equal” in lines 6-7 of said claim is a relative term which renders the claim indefinite.  The term “substantially equal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim in indefinite because the metes and bounds of what amounts constitute “substantially equal” are not readily ascertained.  For example, the term “equal” means the same. Thus, the inclusion of “substantially” renders the claim indefinite because it is unclear whether the term “substantially equal” includes amounts that are within 5%, 10%, 15%, etc. of one another. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coffel et al. (“Controlled, Wireless Heating of Iron Oxide Nanoparticle Composites”, AIChE Annual Meeting, Nov. 2014; hereafter as “Coffel”). 
	The instant invention is drawn to a system for disrupting a biofilm on a medical device, comprising: 
a. an implantable medical device; 
b. a magnetically-sensitive coating on the surface of the implantable device comprising: 
i. magnetic particles, and 
ii. a polymer; and 
c. a coil element capable of generating an alternating magnetic field, wherein the coil element is constructed and arranged to be capable of applying an alternating magnetic field to induce heating of the surface of the implantable device.
Regarding instant claim 1, Coffel teaches composite films comprising magnetic nanoparticles and a polymer for use as an implantable medical device coating in the treatment of implanted medical device infections, wherein the coating has the ability to deliver wireless heating via an alternating magnetic field (page 1, 1st para.).  Coffel also teaches that the alternating magnetic field was produced using a coil and alternating magnetic field generator (page 2, 1st para.). 
It is noted that the instant claims are product claims and any intended use recitation such as “for disrupting a biofilm on a medical device” in claim 1 does not alone show patentable distinction.  A recitation of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  In other words, if the prior art structure is capable of 
Regarding instant claim 7, Coffel further teaches a fiber-optic temperature probe (i.e., temperature sensor) at the composite’s surface was utilized in detecting and controlling the temperature at the composite’s surface (page 2, 2nd para.).
Regarding instant claim 8, Coffel further teaches that the temperature was controlled with PID (proportional-integral-derivative) control (i.e., continuous modulated control) of the magnetic field power output and the fiber-optic temperature probe measurements as well as a predetermined temperature of 80 ºC (page 2, 2nd para.).
Thus, the teachings of Coffel render the instant claims anticipated.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamm et al. (US 2004/0030379 A1, Feb. 12, 2004, hereafter as “Hamm”).
The instant invention is described above.
Regarding instant claims 1 and 2, Hamm teaches a system comprising an implantable medical device and a source of energy (e.g., electromagnetic), the implantable medical device comprising a coating having multiple layers (zones), wherein more than one layer comprises a polymer and magnetic particles (Abstract; Figures 5-6; [0026] and [0079]).  Hamm also teaches that the electromagnetic field is generated by coils and is oscillated/alternating (Figure 6; [0016], [0084]). Hamm further teaches that the layers/zones vary in magnetic susceptibility ([0026] and [0079]).

Regarding instant claim 3, said claim recites, “upon implantation of the device into the body of a subject, the areal concentration of magnetic susceptibility in each zone is proportional to its heat transfer coefficient to the body”.  Said limitation is deemed a contingent limitation because the claim recites a condition to be met, however MPEP 2111.04(II) states, 
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.

When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14.



In certain aspects, upon implantation of the device into the body of a subject, the areal concentration of magnetic susceptibility in each zone is proportional to its heat transfer coefficient to the body. As will be understood by persons having skill in the art, the various tissues of the body vary significantly in heat conductive properties. For example the amount of energy required to heat a surface contacting bone will be significantly less than the amount of energy required to heat a surface facing the lumen of a blood vessel. The instantly disclosed systems, methods and devices account for this by modifying the areal concentration of magnetic susceptibility according to the heat transfer coefficient of body tissue a given device surface will contact upon implantation of the device into the body of the subject.

In light of the specification, the structure that performs the function are at least two zones having a different magnetic susceptibility in each zone.  As discussed above, Hamm teaches zones/layers having different magnetic susceptibilities ([0026] and [0079]).  Thus, Hamm meets the limitations of the claim.
Regarding instant claim 4, the claim recites, “where the areal concentration of magnetic susceptibility in zones perpendicular to the applied magnetic field lines is twice as large as the areal concentration of magnetic susceptibility in zones parallel to the applied magnetic field lines”.  As with claim 3 above, claim 4 also recites a contingent limitation.  The claim does not recite a specific structure associated with the function beyond the zones having different magnetic susceptibilities.  As discussed above, Hamm teaches zones/layers having different magnetic susceptibilities ([0026] and [0079]).  Thus, Hamm meets the limitations of the claim.
Regarding instant claim 5, the claim recites, “where the areal concentration of magnetic susceptibility in each zone is scaled by both its heat transfer coefficient to the body and its orientation to the applied magnetic field lines”.  As with claims 3 and 4 above, claim 5 also recites a contingent limitation.  The claim does not recite a specific structure associated with the function beyond the zones having different magnetic susceptibilities.  As discussed above, 
The teachings of Hamm render the instant claims anticipated.

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hamm et al. (US 2004/0030379 A1, Feb. 12, 2004, hereafter as “Hamm”), as applied to claim 1 above.

	Hamm teaches the elements discussed above including zones/layers having different magnetic susceptibilities ([0026] and [0079]).
	Hamm is silent to a particular embodiment wherein the areal concentration of magnetic susceptibility in a first zone is about twice the areal concentration of magnetic susceptibility in a second zone.
	However, Hamm also teaches coating layers having 2% iron oxide, 10% iron oxide, and 20% iron oxide particles ([0101]; Figure 8).  It is noted that each of the layers utilize the same polymer, the same amount of polymer, the same sized iron oxide particles (Examples 1-2). The instant specification at [056] states that “‘areal concentration of magnetic susceptibility’ is the product of the total amount of magnetic material per area of the device surface times the material's average magnetic susceptibility”.  In light of the specification’s definition, the layer having 20% iron oxide particles would necessarily have about twice the areal concentration of magnetic susceptibility as the layer having 10% iron oxide particles.  Hamm teaches that varying the magnetic susceptibility in each of the layers results in varied drug release (Example 2; Figure 7; [0047]).
prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include a first layer/zone that has an areal concentration of magnetic susceptibility that is about twice the areal concentration of magnetic susceptibility in a second layer/zone with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Hamm teaches that varying the magnetic susceptibility of the layers/zones allow for tunable drug release rates.    
	As with claims 3-5 above, claim 6 also recites a contingent limitation.  The claim does not recite a specific structure associated with the function beyond one zone having about twice the magnetic susceptibility as another zone.  As discussed above, Hamm suggests the claimed structure.  Thus, Hamm meets the limitations of the claim.
The teachings of Hamm render the instant claim prima facie obvious.

Conclusion
All claims have been rejected; no claims are allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617